Filed 2/12/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 25







Melissa J. Haugen, f/k/a

Melissa J. Simmons, 		Plaintiff and Appellant



v.



James M. Simmons,                                                                   Defendant and Appellee



         and



State of North Dakota, 		Statutory Real Party in Interest







No. 20140261







Appeal from the District Court of Grand Forks County, Northeast Central Judicial District, the Honorable Jon J. Jensen, Judge.



AFFIRMED.



Per Curiam.



Rhiannon L. Gorham, P.O. Box 6306, Grand Forks, ND 58206-6306, for plaintiff and appellant; submitted on brief.



Jacey L. Johnston, 221 South 4th Street, Grand Forks, ND 58201, for defendant and appellee; submitted on brief.

Haugen v. Simmons

No. 20140261



Per Curiam.

[¶1]	Melissa Haugen appeals from a district court judgment awarding James Simmons primary residential responsibility of their two minor children.  Haugen argues the district court erred in applying the best interest factors and in awarding primary residential responsibility to Simmons.  Simmons argues the appeal was frivolous and requests attorney fees on appeal under N.D.R.App.P. 38.  We conclude the district court’s findings on the best interest factors and its determination to award Simmons primary residential responsibility of the children were not clearly erroneous.  We summarily affirm the judgment under N.D.R.App.P. 35.1(a)(2).  Because the appeal is not frivolous, we decline to award Simmons attorney fees.

[¶2]	Gerald W. VandeWalle, C.J.

Carol Ronning Kapsner

Lisa Fair McEvers

Daniel J. Crothers

Dale V. Sandstrom